 ,GENERAL AEOTORS- eoR,FORA.Tro CHEVROLE'i,M_UWX.CIE r7:'viS,ION231production and maintenance employees for which the Intervenor wascertified "on August 20, 1941, and the Regional .Director will issue a-certification of results of election to that effect.[Text of Direction of Election omitted from publication.]MiclinsR MmmooK, dissenting :For the reasons stated in -my' dissenting opinion in the companioncase ofGeneral Motors Corporation, Chevrolet Forge Plant, Detroit,Michigan," Iwould deny the request for severance of the noncrafts-men, and dismiss the petition.10114 NLRB 234.General Motors CorporationChevroletMuncie Division (ForgePlant)'andInternational Die Sinkers'Conference,Independ-ent, Petitioner.Case No. 35 RC=1146. October 6, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John W. Hines, hearing,officer.The hearing officer's rulings made at"the hearing are free fromprejudicial error- and are hereby affirmed .2At the request of the Intervenor, the Board, on August 11,'1955,heard oral argument in this case.The Board has considered theentire record, the briefs, and the oral argument and finds:I.The Employer is engaged, in commerce within the meaning ofthe Act.2.The labor organizations involved claim_to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner, without opposition from the Employer, seeks tosever from the existing production and maintenance unit, essentiallya departmental unit of the Employer's forge die shop employees ofwhom a substantial number .are craftsmen 3 under separate depart-mental supervision.The Intervenor contends, as its primary position,'.The Employer's name appears as corrected at the hearing.S The, hearing officer permitted the International Union, United Automobile, Aircraft &AgriculturalWorkers of America, CIO, and its Local 499 (UAW=CIO), herein calledIntervenor, to intervene in this proceeding on the basis of its contractual interest withthe Employer.The hearing officer referred to the Board, far a ruling'thereon, the Tntervenor's motionto dismids the petition. - For 'reasons gtated in paragraph 4,tints,the motion is herebydenied.It is.concededthat die didsihkers and trimmer diemakers are craftsmen.114 NLRB No. 11. 232DECISIONSOF NATIONAL LABORRELATIONS BOARD -that the Petitioner is traditionally a craft union, and, therefore, maynot, under the Board's decision in theAmerican Potashcase,' representthe die shop employees on a departmental basis.The question of craft and departmental severance against bar-gaining history on a broader basis has long occupied the attentionof the Board. In the above-mentionedAmerican Potashcase whichcame before the Board on oral argument, the Board announced thathenceforth craft severance would be permitted only where the re-quested unit constituted a true craft consisting of a distinct andhomogeneous group of skilled journeyman craftsmen, working assuch and their apprentices and/or helpers, and the petitioning uniontraditionally and historically represented the craft whose severancewas sought. In addition, the Board also announced that severanceon a departmental basis would be granted where the departmentalgroup was functionally distinct and separate, and the petitioningunion traditionally devoted itself to serving the special interests ofthe employees involved.Shortly after theAmerican Potashcase,the Board in the case of A. P.Controls Corporation,'had an oppor-tunity to further apply the policy announced inAmerican Potash.In theA. P. Controlscase where a traditional craft union, not hereinvolved, sought severance of toolroom and model shop employees ona craft basis, the Board found that, although such employees didnot constitute a true craft group, they nevertheless constituted afunctionally distinct homogeneous departmental group and that thepetitioning union was also qualified to represent the department asithad traditionally served the special interests of such employees.It follows, therefore, contrary to the Intervenor's contention, that acraft union is not precluded on the basis ofAmerican Potashcase,from representing a departmental unit where such unit meets therequirements for departmental severance enunciated inAmericanPotash.The Intervenor contends in the alternative that theAmerican Potashcase, itself, should be reconsidered and that a new ruling denying sever-ance to departmental groups should be established in the present pro-ceeding.We have carefully reviewed the arguments of the Intervenorand find no reason to depart from our previous decision in theAmeri-can Potashcase.Accordingly, as it appears that the Petitioner in theinstant case has traditionally represented die shop employees eitheron a craft6 or departmental' basis, we find, in keeping with theAmeri-can Potashdoctrine, that the Petitioner may sever,as a department* AmericanPotash &Chemical Corporation,107 NLRB1418.Member Murdock dis-senting in part and Member Peterson dissenting.5 108 NLRB 593, Member Murdock dissenting;see alsoSt:Louis Car Company,108NLRB 1388.e Bridgeport Brass Company,Aluminum Division,110, NLRB 997.SeeGeneral Motors Corporation,ChevroletMotorDivision,Tonawanda, N. Y.,ForgePlant,111 NLRB 1238. GENERAL MOTORS CORPORATION CHEVROLET MUNCIE DIVISION 233traditionally entitled to separate representation, the die shop em-ployees involvedherein.The Intervenorarguesthat the unit is inappropriate because em-ployees having the same classificationsas someof the unskilled em-ployees of the die shop are assigned to and work in other departmentsat the plant.We find no merit in this contention. The fact that otheremployees in the plant have the sameclassificationsas the unskilledemployees in the die shop does not militate against the appropriatenessof the die shop unit.'The Intervenor further contends that the unit is inappropriate be-causedie shop employees perform work throughout the plant in closeproximity with employees other than die shop employees. In this con-nection, the record shows that the die repairmen, may at times, leavethe die shop and go throughout the plant to repair dies. It is wellestablished that such activity does not destroy the appropriateness ofa departmental unit.'Accordingly, we find no merit in this contentionof the Intervenor.Thereremainsfor consideration a final contention of the Intervenorthat the unit sought is inappropriate on the ground that the Petitionerdoes not seek to represent all of the die shop employees. In this respect,the record shows that there are two employees, classifiedas an oilerand atrucker, whom the Petitioner does not seek to represent.Thetrucker hauls dies from the production area to the die shop for repairand the oiler oils the machines in the die shop. The record is not clearas to whether these two employees are assigned to and work under thesupervision of the die shop foreman. If, however, they are in factassigned to the die shop and work under the supervision of the die shopforeman, they shall be deemed to be included in the voting group ofdie shop employees set forth below.We therefore find no merit inthis contention of the Intervenor that the overall unit is inappropriate.In view of the foregoing, we find that the die shop employees con-stitute a traditional departmental unit.10We further find that becausethe unit is sought by a union which has traditionally and historicallyrepresented such employees on a departmental basis, the die shop em-ployees may constitute an appropriate unit."Accordingly, we shalldirecta self-determination election in the following voting group :All employees assigned to and working in the Employer's forge dieshop at its Chevrolet Muncie Division (Forge plant), Muncie,Indiana,s$t. LoutsCar Foundry,footnote 5,supra:AllisonSteelMannfactoring Company,105 NLRB 723 ;Kennecott Copper Corporation, Ray Mines Division,106 NLRB 390, 395;cfProcter & GambleCo, 106 NLRB 315, 317Certain-Teed ProductsCorporation.101 NLRB 1110, 1112,1116; see also St.LouisCarCompany, footnote5,copra,andUnited Serexoand Bolt Corporation,106 NLRB1308, 1309.10GeneralMotors Corporation,ChevroletMotor Division,Tonawanda,N. Y., ForgePlant,footnote7, supra.21 Ibid. 234DECISIONSOF NATIONALLABOR RELATIONS BOARDexcluding all other employees, office clerical employees, professionalemployees, guards, and supervisors as defined in the Act.If, in the election to be directed, a majority vote for the Petitioner,they will be taken to have indicated their desire to constitute a separateappropriate unit, and the Regional Director conducting the electionis instructed to issue a certification of representatives to the Petitionerfor the unit described above, which the Board, under such circum-stances, finds to be appropriate for purposes of collective bargaining.In the event a majority vote for the Intervenor, the Board finds thatthey may continue to be represented as part of the existing unit, andthe Regional Director will issue a certification of results of election tosuch effect.[Text of Direction of Election omitted from publication.]MEMBER PETERSON, concurring :A majority of the Board has decided in this case to reaffirm the sever-ance principles ernmciated in theAmerican Potas7tcase.While Istill adhere to the views expressed in my dissenting opinion in that case,nevertheless I feel bound by the majority's action and therefore concurin the results reached herein.MEMBERMURDOCK took no part in the consideration of the aboveDecision and Direction of Election.General Motors Corporation,Chevrolet Forge Plant,Detroit,MichiganandDetroit Die Sinkers Lodge No. 110,InternationalDie Sinkers Conference(Independent),PetitionerandInter-national Union,United Automobile, Aircraft and AgriculturalImplement Workers of America,UAW-CIO,and its Local 262.Case No. 7-RC-8793. October 6,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Bernard Gottfried, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the Intervenor'srequest, oral argument in which all parties participated was held be-fore the Board on August 11, 1955.The Board has considered theentire record, the briefs, and the oral argument and finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organizations involved claim to represent certainemployees of the Employer.114 NLRB No. 53.